Citation Nr: 1302441	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-16 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and W. M. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1966 to June 1969 and from January 1970 to February 1979.  

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that in pertinent part granted service connection for type II diabetes mellitus, but denied service connection for hypertension and for sleep apnea, claimed due to or aggravated by diabetes mellitus.  Other service connection claims were also denied in the May 2007 rating decision, but were not appealed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  In Douglas v Derwinski, 2 Vet. App. 435 (1992), the Court held that all pertinent legal theories must be considered.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA's duty to assist the Veteran includes obtaining a medical opinion where necessary to decide the claim.  

The Veteran claimed that service-connected type II diabetes mellitus has aggravated his hypertension and has either caused or aggravated sleep apnea.  A recent VA compensation examiner answered these questions negatively.  The Board must, however, also consider whether any service-connected disability, alone or in combination, has caused or aggravated hypertension and/or sleep apnea.  This expanded consideration is especially important because, as of this writing, service connection is in effect for type II diabetes mellitus, diabetic nephropathy (kidney failure), post-traumatic stress disorder (PTSD), stroke (cerebrovascular accident with hemorrhagic infarct), bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, cataracts, and fungal infection of the toes.

The recent, April 2012, VA compensation examiner considered whether type II diabetes mellitus caused or aggravated hypertension and sleep apnea, but found no relationship.  The stated basis was that because hypertension preceded diabetes, it could not have caused or aggravated it.  The physician did not consider (and was not asked to consider) whether any other service-connected disability, or medication therefore, has aggravated hypertension, or caused, or aggravated, sleep apnea.  Thus, the April 2012 examination report and disability benefits questionnaires are insufficient.  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

In October 2012, the Veteran testified before the undersigned that although a diagnosis of hypertension preceded a diagnosis of diabetes mellitus, certain diabetes markers, such as high triglycerides, were shown years prior to the earliest diagnosis of diabetes.  He therefore questioned whether diabetes might have preceded and then aggravated hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims files to the VA staff physician who performed the April 2012 hypertension compensation examination.  The physician is asked to do the following:

I.  Note a review of the claims files in the report. 

II.  With respect to each of the Veteran's service-connected disabilities (diabetes mellitus, diabetic nephropathy, PTSD, cerebrovascular accident with hemorrhagic infarct, bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, cataracts, and/or fungal infection of the toes) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disability caused or chronically worsened (i.e., aggravated) the Veteran's hypertension. 

III.  With respect to each of the Veteran's service-connected disabilities (diabetes mellitus, diabetic nephropathy, PTSD, cerebrovascular accident with hemorrhagic infarct, bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, cataracts, and/or fungal infection of the toes) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disability caused or chronically worsened (i.e., aggravated) the Veteran's sleep apnea. 

The physician should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause (if an examination is scheduled) may result in the denial of the claims.  38 C.F.R. § 3.655(b) (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

